Citation Nr: 1019832	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  08-23 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for erectile 
dysfunction, claimed as due to hypertension.

4.  Entitlement to service connection for bilateral leg 
disability.

5.  Entitlement to service connection for bilateral knee 
disability.

6.  Entitlement to service connection for bilateral ankle 
disability.

7.  Entitlement to service connection for left hip 
disability.

8.  Entitlement to service connection for right hip 
disability.

9.  Entitlement to service connection for bilateral foot 
disability, including pes planus.

10.  Entitlement to service connection for calluses of feet.

11.  Entitlement to service connection for disability 
exhibited by a heart murmur.

12.  Entitlement to service connection for prostate 
disability.

13.  Entitlement to service connection for headaches.

14.  Entitlement to an initial increased rating for 
posttraumatic stress disorder (PTSD), currently rated 50 
percent disabling.


WITNESS AT HEARING

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A December 2005 
rating decision, in pertinent part, granted entitlement to 
service connection for PTSD, assigning a 50 percent 
disability rating; and, denied entitlement to service 
connection for bilateral knee disability, bilateral ankle 
disability, headaches, disability exhibited by a heart 
murmur, and bilateral hearing loss.  A September 2006 rating 
decision, in pertinent part, continued the above, and denied 
entitlement to service connection for bilateral foot 
disability, including pes planus.  A notice of disagreement 
was filed in November 2006, pertaining to the disability 
rating assigned to PTSD, and the denial of service connection 
for bilateral knee disability, bilateral ankle disability, 
headaches, disability exhibited by a heart murmur, bilateral 
hearing loss disability, bilateral foot disability, including 
pes planus.  A statement of the case was issued in June 2008 
and a substantive appeal was received in August 2008.  A 
September 2007 rating decision denied, in pertinent part, 
entitlement to service connection for bilateral leg 
disability, bilateral hip disability, prostate disability, 
hypertension, and erectile dysfunction.  A notice of 
disagreement was filed in October 2007, a statement of the 
case was issued in June 2008, and a substantive appeal was 
received in July 2008.  The Veteran testified at a Board 
hearing in February 2010.

In February 2010, the Veteran submitted new evidence in 
support of his appeal, and he has waived RO review of such 
additional evidence.  See 38 C.F.R. §§ 19.9, 19.31(b)(1).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

While the Veteran's hearing testimony seems to suggest that 
he has sought all medical treatment at the Fayetteville VA 
Medical Center (VAMC), in statements received from the 
Veteran in November 2006, he specifically stated that he had 
undergone treatment at Womack Army Medical Center for a 
variety of maladies.  Moreover, VA outpatient treatment 
records dated in 2008 reference treatment rendered at the 
Womack Army Medical Center.  The Veteran has also stated that 
he has been treated for pulmonary heart disease, 
hypertension, and is currently taking medication, but such 
treatment is not reflected in the current VA treatment 
records on file.  The Veteran has also stated that he 
underwent an examination due to complaints of bloody bowels, 
which pertains to his claim for prostate problems, but he has 
not received the results from such examination.  The 
Veteran's treatment records from Womack Army Medical Center 
must be associated with the claims folder.  

At the Board hearing, the Veteran stated that he had 
undergone an audiological examination at the Durham, North 
Carolina VAMC, and he also testified that he has sought 
treatment at the Salisbury, North Carolina VAMC.  The 
entirety of the Veteran's treatment records from such VAMC 
facilities should be associated with the claims folder.  
Also, updated treatment records from the Fayetteville VAMC 
from February 24, 2010 to the present should be associated 
with the claims folder.

Hypertension, disability exhibited by a heart murmur, and 
erectile dysfunction

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Moreover, temporary flare-ups during service of the 
symptoms of a disability, without overall worsening of the 
condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  

The March 1969 examination performed for induction purposes 
reflects that a systolic murmur at apex was detected.  The 
Veteran reports that he experienced chest pain and 
hypertension during service, and erectile dysfunction is due 
to his hypertension.

In light of the service treatment records which reflect a 
systolic murmur, and the Veteran's report that he has 
hypertension, the Board has determined that the Veteran 
should undergo a VA examination to determine the nature and 
etiology of any disability exhibited by heart murmur and/or 
hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009).  

Bilateral knee, bilateral ankle, bilateral leg, bilateral hip

The Veteran claims bilateral knee, ankle, leg, and hip 
disabilities due to his infantryman duties during Vietnam.  
Specifically, he claims that he carried a backpack of 
approximately 100 pounds, and sometimes the helicopter was 
unable to land so he had to jump out or be pushed out along 
with his equipment.  The Veteran claims knee, ankle, leg, and 
hip disabilities due to such experiences.

Service treatment records do not reflect any complaints or 
treatment related to the knees, ankles, legs, or left hip.  
An October 1969 service treatment record does reflect a 
questionable stress reaction pertaining to the right hip, 
which was not visible on x-ray examination.  

The current medical evidence of record does not reflect any 
knee, ankle, leg, or hip disabilities.  The Board 
acknowledges that the Veteran has varicose veins of the lower 
extremities, but such claim was separately adjudicated and 
the Veteran did not appeal the RO's denial.  Thus, the claim 
of varicose veins of the lower extremities is not currently 
before the Board.  

In light of the Veteran's combat service and lay statements 
pertaining to his experiences as a combat infantryman, the 
Board has determined that the Veteran should undergo a VA 
examination to assess the nature and etiology of any 
bilateral knee, leg, ankle, or hip disabilities.  See 
38 U.S.C.A. 1154(b); Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009)



Bilateral foot disability, including pes planus

The Veteran claims bilateral foot disability, including pes 
planus is due to his infantryman duties during Vietnam, to 
include wearing boots during marching and drills.  The 
Veteran, however, has not submitted any medical evidence to 
support a current disability pertaining to the feet, 
including pes planus, nor is there any evidence relating any 
such disabilities to service.  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when:  a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson reaffirms the holdings in 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), and 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) 
that VA must consider the competency of the lay evidence and 
cannot outright reject such evidence on the basis that such 
evidence can never establish a medical diagnosis or nexus.  
This does not mean, however, that lay evidence is necessarily 
always sufficient to identify a medical diagnosis, but rather 
only that it is sufficient in those cases where the lay 
person is competent and does not otherwise require 
specialized medical training and expertise to do so, i.e., 
the Board must determine whether the claimed disability is a 
type of disability for which a lay person is competent to 
provide etiology or nexus evidence.  The Court has 
specifically indicated that lay evidence may establish the 
existence of a current disorder capable of lay observation, 
to specifically include varicose veins, tinnitus, and flat 
feet.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Charles v. Principi, 16 Vet. App. 370, 374 (2002); and, 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

The Veteran is capable and competent to describe and identify 
symptoms related to flatfeet and calluses on feet.  In light 
of his lay statements pertaining to his symptoms in service 
and post-service symptomatology, the Board has determined 
that the Veteran should be afforded a VA examination to 
assess the nature and etiology of any bilateral foot 
disability, including pes planus.

Headaches

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Moreover, temporary flare-ups during service of the 
symptoms of a disability, without overall worsening of the 
condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  

On a Report of Medical History completed in March 1969 for 
induction purposes, the Veteran checked the 'Yes' box for 
'frequent or severe headache.'  The March 1969 Report of 
Medical Examination reflects that his 'head, face, neck and 
scalp' and 'neurologic' were clinically evaluated as normal.  
In October 1970, the Veteran complained of headaches.  He 
underwent an eye examination due to such complaints and the 
results are contained within the service treatment records.  
Approximately two weeks later, the Veteran complained of a 
history of tension headaches.  It was noted that he was 
evaluated by neurology and treated.  The Veteran reported 
that he was given a profile but the records have been lost.  
A physical examination was negative and he was referred to 
neurology for profile evaluation.  A neurology consultation 
reflects the Veteran's contention that he was not given a 
profile by neurology.  He reported bilateral headaches daily 
since age 11, made worse by noise.  An examination was 
negative.  The impression was tension headache.  No profile 
was needed.  On a Report of Medical History completed by the 
Veteran in June 1971 for separation purposes, he checked the 
'Yes' box for 'frequent or severe headaches.'  The physician 
noted 'frequent headaches.'  

At an October 1971 VA examination, the Veteran complained of 
headaches; however, no diagnosis was rendered.  VA treatment 
records dated in 1992 reflect the Veteran's report of tension 
headaches since service; however, he also reported suffering 
a concussion in 1990.

The Veteran has also suggested that his headaches are due to 
his service-connected PTSD.  Disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310.  The Board 
also notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service- connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In light of the service treatment records reflecting 
treatment for tension headaches and the Veteran's reports of 
headaches since service documented in medical records, the 
Board has determined that the Veteran should undergo a VA 
examination to determine the nature and etiology of his 
headache disability.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009).  

Prostate disability

With regard to his claimed "prostate" disability, the 
Veteran has reported that he underwent an examination for 
"bloody bowels" and in lay statements he has stated that he 
is suffering from an enlarged prostate.  He claims prostate 
problems since service.  The Board has determined that the 
Veteran should be afforded a VA examination to determine 
whether the Veteran suffers from a prostate disability and 
the etiology of any such disability.  See id.

Increased rating for PTSD

The Veteran's most recent VA examination pertaining to his 
service-connected PTSD was in October 2005.  At the Board 
hearing, the Veteran complained of night sweats, nightmares, 
and headaches due to his PTSD.  He suggested that his PTSD 
had worsened over the past five years.  While a new 
examination is not required simply because of the time which 
has passed since the last examination, VA's General Counsel 
has indicated that a new examination is appropriate when 
there is an assertion of an increase in severity since the 
last examination.  VAOPGCPREC 11-95 (1995).  In order to more 
accurately reflect the current level of the Veteran's 
disability, the Board believes that an examination and 
opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's treatment 
records from Womack Army Medical Center.  
If such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims folder.

2.  Obtain the Veteran's treatment 
records from the Salisbury and Durham 
VAMCs, and obtain updated treatment 
records from the Fayetteville VAMC from 
February 24, 2010, to the present.  If 
such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims folder.

3.  Upon completion of the above, 
schedule the Veteran for a VA examination 
in order to determine the nature and 
etiology of any disability exhibited by 
heart murmur and/or hypertension, and his 
claimed erectile dysfunction.  It is 
imperative that the claims file be made 
available to the examiner in connection 
with the examination.  Any medically 
indicated special tests should be 
accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims 
file and examining the Veteran, the 
examiner should opine as to the 
following:

a)  Please list all cardiovascular 
disabilities, to include whether the 
Veteran has a disability manifested by 
heart murmur, and/or hypertension;

b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current cardiovascular disability 
pre-existed service (the examiner should 
comment on the significance of the 
systolic murmur noted on the Veteran's 
March 1969 induction examination)'

c)  If applicable, did any pre-existing 
cardiovascular disability undergo an 
increase in disability during service, 
and, if so, was the increase in 
disability due to the natural progress of 
the disease;

d)  Is it is at least as likely as not (a 
50% or higher degree of probability) that 
any current cardiovascular disability was 
due to service or any incident therein;

e)  Does the Veteran have erectile 
dysfunction;

f)  If so, is erectile dysfunction at 
least as likely as not (a 50 percent or 
higher degree of probability) proximately 
due to any hypertension;

g)  Is erectile dysfunction at least as 
likely as not (a 50 percent or higher 
degree of probability) aggravated by any 
hypertension.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  The examiner should 
reconcile any opinion with the induction 
examination report, service treatment 
records, and post-service medical 
records.

4.  Schedule the Veteran for a VA 
examination in order to determine the 
nature and etiology of his claimed 
bilateral knee, bilateral ankle, 
bilateral leg, and bilateral hip 
disabilities.  It is imperative that the 
claims file be made available to the 
examiner in connection with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  After 
reviewing the claims file and examining 
the Veteran, the examiner should opine as 
to the following:

a)  Please list all disabilities related 
to the knees, ankles, legs, and hips;

b)  Is it is at least as likely as not (a 
50% or higher degree of probability) that 
any current right or left knee disability 
was due to service or any incident 
therein, to include his experiences as a 
combat infantryman;

c)  Is it is at least as likely as not (a 
50% or higher degree of probability) that 
any current right or left ankle 
disability was due to service or any 
incident therein, to include his 
experiences as a combat infantryman;

d)  Is it is at least as likely as not (a 
50% or higher degree of probability) that 
any current right or left leg disability 
was due to service or any incident 
therein, to include his experiences as a 
combat infantryman;

e)  Is it is at least as likely as not (a 
50% or higher degree of probability) that 
any current right or left hip disability 
was due to service or any incident 
therein, to include his experiences as a 
combat infantryman;

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  The examiner should 
reconcile any opinion with the service 
treatment records, which do reflect a 
questionable stress reaction right hip, 
and post-service complaints of bilateral 
knee, ankle, leg, and hip disabilities.

5.  Schedule the Veteran for a VA 
examination in order to determine the 
nature and etiology of any foot 
disability, including pes planus.  It is 
imperative that the claims file be made 
available to the examiner in connection 
with the examination.  Any medically 
indicated special tests should be 
accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims 
file and examining the Veteran, the 
examiner should opine as to the 
following:

a)  Please list all disabilities related 
to the feet, to include whether the 
Veteran has pes planus;

b)  Is it is at least as likely as not (a 
50% or higher degree of probability) that 
any current pes planus was due to service 
or any incident therein, to include his 
experiences as a combat infantryman;

c)  Is it is at least as likely as not (a 
50% or higher degree of probability) that 
any current disability of the feet was 
due to service or any incident therein, 
to include his experiences as a combat 
infantryman;

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  The examiner should 
reconcile any opinion with the service 
treatment records, and post-service 
complaints of pes planus, including 
calluses.

6.  Schedule the Veteran for a VA 
examination in order to determine the 
nature and etiology of his current 
headaches.  It is imperative that the 
claims file be made available to the 
examiner in connection with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  After 
reviewing the claims file and examining 
the Veteran, the examiner should opine as 
to the following:

a)  Does the Veteran have a chronic 
headache disability; 

b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current headache disability pre-
existed service; 

c)  If applicable, did any pre-existing 
headache disability undergo an increase 
in disability during service, and, if so, 
was the increase in disability due to the 
natural progress of the disease;

d)  Is it is at least as likely as not (a 
50% or higher degree of probability) that 
any current headache disability was due 
to service or any incident therein. 

e)  Is any current headache disability at 
least as likely as not (a 50 percent or 
higher degree of probability) proximately 
due to service-connected PTSD;

f)  Is any current headache disability at 
least as likely as not (a 50 percent or 
higher degree of probability) aggravated 
by service-connected PTSD.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  The examiner should 
reconcile any opinion with the induction 
examination report, service treatment 
records reflecting treatment for tension 
headaches, separation examination, and 
post-service complaints of headaches.

7.  The Veteran should be scheduled for a 
VA mental examination with a psychiatrist 
or psychologist to determine the current 
severity of his PTSD.  The claims folder 
must be made available to the examiner 
and reviewed in conjunction with the 
examination.  The examiner should be 
asked to comment on the severity of the 
Veteran's PTSD, to include whether the 
Veteran has any occupational or social 
impairment due to his service-connected 
PTSD.  Examination findings should be 
reported to allow for evaluation of PTSD 
under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009).  A GAF score and an analysis 
of its meaning should be provided.

8.  After completion of the above, the RO 
should review the expanded record and 
determine if any of the benefits sought 
can be granted.  If any benefit sought is 
not granted in full, the Veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



